DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 June 2021 has been entered.
3. Applicant's arguments and amendments to the claims presented in the reply of 07 June 2021 have been fully considered but do not place the application in condition for allowance. All rejections not recited herein are hereby withdrawn. 
Claim Status
4. 	Claims 1-6, 16-17, 21, 23, 25-30 and 32-37 are pending and have been examined herein to the extent that the claims read on the elected subject matter. 
	In the reply of 05 October 2020, Applicant elected the species of methods for detecting the occurrence, flare-up or remission of an autoimmune disease; the species of atopic dermatitis; the species of the Th2 pathway and the species of the combination of the IL-13, IL-31 and TSLP genes.
Claims 1-6, 14, 15, 21, 23, 25-27 and 32-37 encompass the non-elected subject matter of response to treatment (see claims 1 and 31 at “d)”; claim 4 encompasses the Prior to the allowance of claims, any non-elected subject matter which has not been rejoined with the elected subject matter will be required to be removed from the claims. 
Specification
5. The specification is objected to because the amendment to the specification filed on 07 June 2021 includes Tables 2A-5B which are not fully legible. In particular, the text in the areas that include shading cannot be accurately read and much of the additional text is blurry.  Appropriate correction is required.
Maintained / Modified Improper Markush Grouping Rejection
6. Claims 5, 6, 17, 25, 29 and 30 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical 
	The Markush groupings of the Th1, Th2, Thl7, or Th22 pathways and combinations thereof; and the Markush groupings of IL-13, IL-31, or TSLP;  IL-13R, IL-4R, IL-17, IL-22, CXCL9, CXCL10, CXCLH, S100A7, S100A8, S100A9, CCL17, CCL18, CCL19, CCL26, CCL27, or NOS2;  IL-31RA, CCL17, IL-23A, IL- 4R, IL-22, IL-13, or IL-13RA1; IL-13 pathway constituents or receptors genes and combinations thereof are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:  
	It is first noted that MPEP 706.03(y) states that “A Markush claim may be rejected under judicially approved “improper Markush grouping” principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an “improper Markush grouping” if either: (1) the members of the Markush group do not share a “single structural similarity” or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)). “ Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class (prong 1) and the members of a Markush group share a common function or use when they are disclosed in the specification or known in the art to be functionally equivalent (prong 2).

A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved” (see MPEP 706.03(y)IIA).
Herein, the recited alternative species do not share a single structural similarity, as each gene, and the genes of each pathway, has a different chemical structure in that it consists of a different nucleotide sequence.  The only structural similarity present is that all of the genes comprise nucleotides. The fact that the genes comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising nucleotides alone is not essential to the asserted common activity of having an expression level in non-lesional tissue of a subject that is correlated with an autoimmune disease or flare-up. Accordingly, while the different genes are asserted to have the property of having an expression level in a non-lesional sample that is correlated with the occurrence or flare-up of an autoimmune disease, they do not share a substantial structural similarity essential to this activity.

Following this analysis, the claims are rejected as containing an improper Markush grouping.
	To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use. Response to Remarks:
	It is first noted that this rejection now applies to claims 26 and 30 in view of the amendment to these claims such that the claims are no longer limited to the combination of each of IL-13, IL-31 and TSLP.
In the reply of 07 June 2021, Applicant states: 
“The Office asserted species in these Markush groups do not comprise “a single structural entity” and share a “common use” under MPEP § 2117(11).
Without agreeing with the Office’s rejection and solely for the purposes of expedient prosecution, claims 5, 6, 17, 25, and 29 have been amended herein.”


	Maintained / Modified Claim Rejections - 35 USC § 101
7.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 16-17, 21, 23, 25-30 and 32-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a law of nature / natural phenomenon, and/or an abstract idea without significantly more.  The judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.
Note that the unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).

            Regarding Step 1 of the PEG, the claims are directed to the statutory category of a process.
            Regarding Step 2A, prong one, the claims recite the judicial exception of a law of nature. The claims recite the correlation between the level of gene expression of nucleic acids in non-lesional skin samples and the occurrence or flare-up of an inflammatory or autoimmune skin disease. As in Mayo Collaborative Services v. Prometheus, the recited relationship is a natural phenomenon that exists apart from any human action.  See also Cleveland Clinic Foundation v. True Health Diagnostic, LLC, 2018-1218 (Fed Cir. 2019) which states that “The re-phrasing of the claims does not make them less directed to a natural law.”
The claims also recite the judicial exception of an abstract idea and particularly mental processes.
As stated in MPEP 2106.04(a)(2) III “the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” 
The claims require performing the step of “detecting” the inflammatory or autoimmune skin disease or “predicting” the flare-up or remission of the autoimmune disease. Neither the specification nor the claims set forth a limiting definition for "detecting” or “predicting" and the claims do not set forth how “detecting” or “predicting” are accomplished. The broadest reasonable interpretation of the “detecting” and 
The claims as amended now also require that “the expression levels are altered at least two fold compared to a control.” The claims necessarily require comparing the expression level to a control. Note that whether the comparing step is recited as an active step or a passive step, the claims still require that a comparison is made between the amount of expression in the non-lesional skin sample and the amount of expression in a control. The claims do not set forth how the comparing step is accomplished and the specification does not provide a limiting definition for how the comparing is to be accomplished. As broadly recited, the comparing step may also be accomplished by critical thinking processes. Thereby, the comparing / detecting at least a two-fold alteration in expression as compared to a control is also considered to be an abstract idea / process.
Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.
Herein, the claims do not recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). The additionally recited steps of applying an adhesive patch to a non-lesional area of a subject’s skin, removing the patch to retain a cellular sample and determining expression levels of nucleic acids in the sample are part of the data gathering process 
Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. 
Herein, the additionally recited steps of applying an adhesive patch to a non-lesional area of the subject’s skin to adhere a sample and removing the adhesive patch in a manner to retain a sample of cellular material adhered to the patch were well-known, routine and conventional in the prior art. See, for example, Benson et al (PGPUB 2007/020540; discussed in detail in the Office action of 10/26/20); Schauberger et al (J Allergy Clin Immunol. Feb. 2017. 139(2): abstracts p. AB239, No. 751; discussed in detail in the Office action of 10/26/20), Liu et al (J. Investigative Dermatology. March 2004. 122.3, p. A54, Abstract 323), Merola et al (J Investigative Dermatology. 19 April 2018. Abstract 1096; discussed in detail in the Office action of 10/26/20), Alsobrook et al (WO 2016/179043; cited in the IDS – see, e.g., abstract and p. 2-3), Yao et al (discussed in detail in the Office action of 10/26/20) and Kim et al (J Allergy Clin Immunol. Feb 2015. Vol. 135, Issue 2, Supplement AB261). See also Seibold et al (J Allergy Clin Immunol. 01 Feb 2017. Vol. 139. Issue 2, Supplement, Abstract 856, p. AB273) and Dyjack et al (J Allergy Clin Immunol. 06 Jan 2018. 141: 1298-13-9 and Supplemental Table 4), each discussed in detail below. Methods of detecting nucleic acid expression were also well-known, routine and conventional in the prior art, as evidenced by the teachings in the specification at, e.g., para [0177].
See also MPEP 2106.05(d) II which states that:



i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.
	
In Mayo v. Prometheus, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." 
This is similar to the present situation wherein the additional steps and elements are recited at a high degree of generality and are all routine, well understood and conventional in the prior art. The recited steps and elements do not provide the inventive concept necessary to render the claims patent eligible. See also Genetic Technologies Ltd. v. Merial L.L.C. 818 F.3d at 1377, 1379 (Fed. Cir. 2016).
Response to Remarks:
In the reply of 07 June 2021, Applicant traversed this rejection. Regarding step 2A, prong two of the analysis, the response states: 
“Applicant submits amended claim 1 incorporates an element of a physical step (i.e., amount of RNA expression that changes relative to a control). This element is not directed to an abstract idea or mental process, but instead is part of a physical sample preparation step which in integrated into the process of detecting inflammatory or autoimmune skin diseases in non-lesional skin. Claim 2 further integrates physical steps of obtaining the sample from this specific area of skin, wherein only a superficial portion of skin cells are obtained. Claim 3 provides quantitative amounts cellular material to be obtained from this area of skin. New claim 32 includes the limitation wherein the method “does not comprise sampling a lesional sample”, which further modifies the step of “collecting the non-lesional test sample.” New claim 33 adds the limitation “does not comprise controlling for disease activity in individual disease lesions,” which is a modification to the collecting step unique to non-lesional sampling. New claims 34 and 35 further define physical sample-related steps such as “wherein the control comprises a normal skin sample” and “the subject is substantially free of lesions,” respectively.

Claim 16 has been amended to recite a sample preparation method comprising the steps of “obtaining a non-lesional test sample. . .”, “applying an adhesive patch to a non-lesional area of the subject’s skin”, and “detecting an inflammatory or autoimmune skin disease . . . based on expression levels . . . wherein the expression levels are altered at least two fold relative to a control.” As this claim is not directed to a law of nature / natural phenomenon, method of treatment, and/or an abstract idea, Applicant respectfully requests withdrawal of the 35 U.S.C §101 rejection of claim 16 and dependent claims thereof.”

These arguments and amendments to the claims have been fully considered but are not persuasive. First, the presence of a physical step in the claims does not negate the fact that the claims still recite the judicial exceptions of a law of nature and abstract ideas for the reasons discussed in detail in the rejection. The additionally noted amendments to the claims do not provide a practical application of the judicial 
Regarding step 2B of the analysis, the response argues that it wasn’t well-known to compare the expression levels in non-lesional skin samples to normal samples and that the previously cited references of Schauberger and Merola teach using non-lesional samples as controls.
These arguments are not persuasive because what the increase in expression is relative to is part of the judicial exception / the natural correlation and the comparing step itself is the judicial exception of an abstract idea. The recitation of “the expression levels are altered at least two fold compared to a control” is not a limitation in addition to 
The response argues “Dependent claim 32 includes the limitation wherein the method “does not comprise sampling a lesional sample,” and “claim 35 specifies the subject does not have any present lesions, contrary to methods using lesional sampling.” However, these recitations do not add a non-conventional, non-routine element or step to the claimed methods.  These elements only further define the law of nature – the natural correlation between the RNA levels in non-lesional skin regions and the occurrence or flare-up of an inflammatory or autoimmune skin disease. As discussed above, the prior art does teach that adhesive patch sampling of non-lesional skin was routine and conventional.  
Claim Rejections - 35 USC § 112(b) - Indefiniteness
8. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17 and 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 16-17 and 28-30 are indefinite because the claims recite a first step a) of obtaining a non-lesional sample from a subject suspected of having an inflammatory or autoimmune skin disease and then recite a step b) of applying an adhesive patch to a non-lesional area of the subject’s skin. It is unclear as to whether the claims intend to include obtaining two non-lesional samples from the subject and if so, whether the detection of the inflammatory or autoimmune skin disease is based on the expression levels of nucleic acids in both samples; or if the claims intend to require only obtaining one non-lesional skin sample and/or if step b) further defines how the obtaining in step a) is performed. In the latter instance, the claims do not set forth a clear relationship between steps a) and b).	
	Maintained / Modified Claim Rejections - 35 USC § 112(a) – Enablement
9. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 16-17, 21, 23, 25-30 and 32-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement 
This rejection was previously presented in the Office action of 26 October 2020 and is maintained for the reasons set forth therein. 
Response to Remarks:
It is first noted that the prior statements regarding Figures 25 and 26 have been addressed in the response by the filing of replacement drawings for Figures 25 and 26, which show the distinction between the results obtained with (a) psoriasis vs normal skin samples; and (b) uninvolved skin samples versus normal skin samples. 
It is noted that the elected species is limited to methods which detect atopic dermatitis (AD) by detecting altered levels of expression of nucleic acids in non-lesional areas of the skin, particularly wherein the nucleic acids are IL-13, IL-31 and TSLP. The enablement rejection is maintained because the specification does not teach that an altered level of expression of each of IL-13, IL-31 and TSLP in a non-lesional skin sample is diagnostic of AD or a representative number of other inflammatory or autoimmune skin diseases. Nor does the specification teach a representative number of other nucleic acids whose expression levels are altered at least two fold in non-lesional as compared to control skin samples as diagnostic of a representative number of diverse inflammatory or autoimmune skin diseases.
Regarding the elected species of atopic dermatitis, the response states:
“Example 7 illustrates differences in gene expression for a multitude of genes, including CCL17, IL-13, IL-22, IL-23A, IL-4, and IL31RA between non-lesional samples of atopic dermatitis patients and healthy controls (FIGS. 27A-27I). Supporting numerical data for these figures is found at least in the incorporated Provisional Application (US 
Specifically, significant differences were observed between ct values of non-lesional (NL) and normal skin (NS), labeled as A(NL-NS) dark shaded entries (see Tables 4A and 4B, above) for genes CCL17 (-5.83), IL-13 (-3.97), IL-22 (-3.49), IL-23A (-5.26), IL-4 (-1.82), and IL3 IRA (166, 7.55; 1172, 5.64). A person skilled in the art would understand these differences in ct values are indicative of differences in gene expression between non-lesional and normal, healthy skin. Such differences as taught by the specification, could be used to detect and/or treat a skin disease such as atopic dermatitis.”

These arguments have been fully considered but are not persuasive. 
The specification as originally filed does not appear to teach that the level of IL-13 or IL-31 RNA in adhesive patch samples from non-lesional regions is present at different levels as compared to control samples from patients without AD, or any other control sample. For example, in Figure 16A, the quantity of IL-31 in non-lesional samples is less than that in normal healthy skin samples from control subjects and less than that of lesional samples from subjects with AD. It is unclear as to how such results with non-lesional samples are then used to diagnose the occurrence of AD.
Example 7 and Figure 27 also show levels of IL-13 in non-lesional and lesional areas of AD patients. However, there is no clear trend regarding the level of IL-13 in non-lesional samples in AD patients such that the level of IL-13 in non-lesional skin adhesive patch samples is indicative of the occurrence of AD.        
The provisional application provides the data for these experiments and reports that there is no change in expression for IL-31, CCL18, IL-17A or IL-4, while a change in expression between lesional and normal samples, and non-lesional and normal samples was detected for CCL17, IL-13, IL-22 and IL-31RA. See the Table at p.33 of the specification of the provisional 62/669,297 application, which has now been added to the present application:

    PNG
    media_image1.png
    50
    862
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    82
    890
    media_image2.png
    Greyscale


Thus, the specification identifies a limited number of mRNAs that are expressed at higher or lower levels in adhesive patch samples obtained from lesional skin or non-lesion skin of human subjects having atopic dermatitis, wherein the increase or decrease in expression is relative to normal skin samples, and one mRNA – i.e., IL-31RA - that is differentially expressed between lesional skin samples and non-lesional skin samples of human subjects. 
With respect to the elected species of the combination of IL31, IL-13 and TSLP, again, in contrast to the teachings in the specification, the data in the provisional application indicate that the elected mRNA of IL31 is not differentially expressed in lesional versus non-lesional AD samples, or in lesional AD versus normal samples or in non-lesional AD versus normal samples. Neither the specification nor the response explain the difference in results from that provided in the provisional application.
The specification also does not appear to provide any specific information regarding the level of TSLP in non-lesional samples of AD patients, particularly as compared to non-AD, control patients. Regarding TSLP, the response states “support in the specification for use of the gene TSLP to detect autoimmune or inflammatory conditions is found at least at paragraphs [0090] and [0093] in the specification.” However, the cited passages merely state that TSLP levels can be detected. The cited 
The unpredictability in the art of detecting an at least two-fold altered level of expression of TSLP RNA as compared to that in a control sample, as indicative of AD or flare-up of AD is supported by the teachings of Kim et al. (J Allergy Clin Immunol. Feb 2015. Vol. 135, Issue 2, Supplement AB261). Kim et al teaches that expression of the TSLP gene was significantly increased in lesional AD skin as compared to non-lesional AD skin and normal skin. 
Regarding the non-elected subject matter of psoriasis, the response states that the specification establishes that “(i)n non-lesional psoriatic sample compared to normal skin, gene expression levels of IL-17A, IL-17C, IL-17F, IL-17 receptors, IL-23A, IL-22, IL-24, IL-6, IL-8, CXCL1, CXCL5, DEFB4A, LCN2, S100A7 as well as TNF-α and its receptor were altered by 2 to 200 fold.”
It is agreed that the specification has enabled method of detecting psoriasis by detecting at least a two-fold alteration in the level of IL-17A, IL-17C, IL-17F, IL-17 receptors, IL-23A, IL-22, IL-24, IL-6, IL-8, CXCL1, CXCL5, DEFB4A, LCN2, S100A7, or TNF-α as compared to that in an adhesive patch skin sample from a normal, control subject.

As discussed in the Office action of 26 October 2020, the unpredictability in the art of assaying for gene expression levels in non-lesional skin as diagnostic of an autoimmune disease is supported by the teachings of Benson et al (PGPUB 2007/0202540; cited in the IDS) which states that:
 “Recovery of RNA from non-involved control skin was less successful with a 31% success rate. The recovery of RNA from non-lesional skin was not random because some subjects could be tape harvested with repeated success while others could not. The recovery of RNA from non-lesional psoriatic skin contrasts with the success of tape harvesting normal skin of healthy individuals, which has an 85% success rate” (para [0212]).

Benson (para [0222]) also states that:
“We conclude that 1] the uninvolved skin of psoriatic patients is different at the level of ability to recover RNA from the surface of the skin; and 2] that these 12 psoriatic patients can be divided into two categories based on the ability to recover RNA from non-lesional skin. A caveat to this second conclusion is that body location may be an important factor and the particular sites harvested have not yet been reported. It will be of interest to understand the differences between psoriatic patients who either do or do not yield RNA from non-lesional skin using EGIR adhesive films.”

Similarly, Liu et al (J. Investigative Dermatology. March 2004. 122.3, p. A54, Abstract 323; cited in the IDS) teaches that there were significant differences in the mRNA derived from lesional skin as compared to non-lesional skin in patients with psoriasis. It is reported that keratin 16, GAPDH and TNF were elevated in psoriatic skin as compared to uninvolved skin of psoriatic patients while “other makers including CD2 and IFN were variable.”
	The response states: 
“skin samples of Example 5 and Example 7 were (1) obtained from sampling non-lesional regions of the body, (2) provided sufficient amounts of RNA for analysis, and (3) allowed for comparison to healthy sample controls to diagnose or detect autoimmune diseases. One reason for this unexpected result was the higher consistency of disease activity in non-lesional samples relative to lesional samples: “

	However, this is not equivalent to showing that differences in the expression of genes will occur in any region of the skin that does not contain a lesion and that such differences can be used to diagnose any inflammatory or autoimmune skin disease. The previously / above cited Benson et al and Liu et al references establish the unpredictability in the ability to recover sufficient quantities of RNA from different anatomic al cites and the variation in gene expression at different uninvolved / non-lesional regions of the skin. Note that the claims do not state from which region of the body the non-lesional samples are obtained or from where the control samples are obtained and Examples 5 and 7 do not indicate the location from which the non-lesional samples were obtained.
	Again, Wong et al (J Dermatological Science. 2006. 44:81-92) was previously cited for teaching:


	Thus, the general statement in the specification that tape stripping can be performed at different locations on the body is not sufficient to establish that it would be predictable as to what non-lesional regions of the skin can be assayed for the expression level of any gene, or any gene in a Th2 pathway, or the IL-13, IL-31 and TSLP genes, as diagnostic of any inflammatory or autoimmune skin disease, including AD.
	In summary, the specification teaches that non-lesional samples from patients with psoriasis and atopic dermatitis can be assayed to determine the level of gene expression in the samples. However, it is maintained that the specification does not provide sufficient guidance to enable the broadly claimed methods for detecting any inflammatory or autoimmune skin disease or predicting flare-up or remission (or response to treatment) for any inflammatory or autoimmune skin disease based on the expression level of any gene, or any gene in a Th2 pathway, or the particular gens of IL-13, Il-31 and TSLP in a non-lesional sample from the subject, or methods that detect the expression level of IL-13, IL-31 and TSLP genes as indicative of atopic dermatitis or flare-up of AD (claim 17).


New Claim Rejections - 35 USC § 112 – Written Description
11. Claims 1-5, 16, 21, 23, 27-28 and 32-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a Written Description rejection.
In analyzing the claims for compliance with the written description requirements of 35 U.S.C. 112, first paragraph, a determination is made as to whether the specification contains a written description sufficient to show they had possession of the full scope of their claimed invention at the time the application was filed. 
	To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of a complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, and any combination thereof.
In the present situation, the claims are drawn to methods that require detecting the expression level of nucleic acids that have an altered expression level in non-lesional skin as indicative of an inflammatory or autoimmune skin disease or flare-up or remission of an inflammatory or autoimmune skin disease, and particularly atopic dermatitis (AD). To practice the claimed methods requires that one knows the identity of 
The claims do not describe the nucleic acids having an at least two-fold altered expression level in terms of their complete structure or in terms of any other relevant structural characteristics. The size of the claimed genus is significantly large given the breadth of the claims as encompassing any mRNAs over-expressed or under-expressed in non-lesional regions of the skin, as compared to any other type of sample or control sample, of any human or non-human subject having atopic dermatitis. Note that the specification states that “As used herein, the terms "individual(s)", "subject(s)" and "patient(s)" mean any mammal.”
However, the specification discloses a limited number of mRNAs that are differentially expressed in lesional skin samples obtained with an adhesive patch from subjects having atopic dermatitis as compared to normal skin samples. For instance, in Example 6, the specification teaches assaying for the expression level of the targets of IL-4, IL-13, IL-17, IL-22, IL-31, TSLP, CXCL9, CXCL10, CXCL11, S100A7, S100A8, S100A9, CCL17, CCL18, CCL19, CCL26, CCL27, and NOS2 in adhesive patch samples of lesional skin and non-lesional skin of patients having atopic dermatitis and in normal skin. It is reported that IL-4 was not expressed in the skin samples. The specification indicates that IL-31 mRNA levels were increased in lesional samples, whereas IL-31-R mRNA levels were decreased n lesional samples – see Example 13. Example 14 is characterized as establishing that “An increase in IL-13 expression was detected and accompanied by a decrease in the gene expression of its receptor, IL-13RA.” For CCL17, the specification states “Ct analysis shows that although changes 
                                          
    PNG
    media_image1.png
    50
    862
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    82
    890
    media_image2.png
    Greyscale


Thus, the specification identifies a limited number of mRNAs that are expressed at higher or lower levels in adhesive patch samples obtained from lesional skin or non-lesion skin of human subjects having atopic dermatitis, wherein the increase or decrease in expression is relative to normal skin samples, and one mRNA – i.e., IL-31RA that is differentially expressed between lesional skin samples and non-lesional skin samples of human subjects. 
Regarding other types of autoimmune skin diseases, the specification (Example 1) teaches that there is a two-fold alteration in the level of IL-17A, IL-17C, IL-17F, IL-17 
Regarding lupus, the specification (Example 16) teaches assaying for 21 target genes in non-lesional skin samples from patients having lupus. However, the specification does not provide the results of this analysis.
Given the breadth of the claims as encompassing any undefined gene upregulated or downregulated at least two-fold in a non-lesional adhesive skin sample of a human or any non-human subject as diagnostic of any inflammatory or autoimmune skin disease (or the remission or flare-up thereof), the disclosure in the specification is not sufficient to establish that Applicant was in possession of a representative number of genes in this broadly claimed genus. 
It is acknowledged that the specification teaches the general methodology for assaying for mRNAs in skin samples. However, possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. 
Further, the specification does not disclose a clear structure-function relationship between the claimed genus of mRNAs and the functional property of having an at least two-fold increase or decrease in expression levels in non-lesional skin sample of subjects having atopic dermatitis or any other inflammatory or auto-immune disease. No common structure has been disclosed to identify genes which meet the criteria of being upregulated or downregulated at least two-fold in non-lesional skin samples of patients 
In Vas-Cath Inc. v. Mahurkar (19 USPQ2d 1111, CAFC 1991), the Federal Circuit concluded that: 
"...applicant must also convey, with reasonable clarity to those skilled in art, that applicant, as of filing date sought, was in possession of invention, with invention being, for purposes of "written description" inquiry, whatever is presently claimed."
 
	Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision.
	With respect to the present invention, there is no record or description which would demonstrate conception of a representative number of genes within the broadly claimed genus. Therefore, the claims fail to meet the written description requirement because the claims encompass a significantly large genus of genes which are not described in the specification. 
New Rejection - Double Patenting
12. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 16-17, 21, 23, 25-30 and 32-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/214,675 (reference application) in view of Dyjack et al (J Allergy Clin Immunol. 06 Jan 2018. 141: 1298-13-9 and Supplemental Table 4).  Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims and the claims of ‘675 are both inclusive of methods comprising obtaining a skin sample from a subject  by applying an adhesive patch to an area of the skin of the subject in a manner sufficient to adhere cellular material to the adhesive patch, wherein the cellular material comprises cells of the stratum corneum that comprise nucleic acids and removing the adhesive patch in a manner sufficient to retain the adhered cells to the adhesive patch; isolating nucleic acids from the skin sample; and detecting expression levels of the nucleic acids encoded by target genes, particularly wherein the target genes are IL-13, IL-31 and TSLP, and wherein the detection levels are indicative of the likelihood that the subject has atopic dermatitis.
The claims of ‘675 differ from the present claims in that they do not specify that the skin region to which the adhesive patch is applied is a non-lesional area of the skin. 
However, when read in light of the specification of ‘675, it is clear that the area of the skin to which the adhesive patch is applied includes a non-lesional area of the skin.
Further, Dyjack teaches methods for identifying RNAs upregulated or down-regulated in skin samples obtained from patients having atopic dermatitis as compared to normal skin samples (see abstract and p. 1299). Dyjack analyzed gene expression levels in skin samples from both lesional and non-lesional skin of AD patients and healthy controls using tape-stripping methods (p. 1299, col. 2). It is reported that nonlesional skin samples obtained by tape stripping reflects the disease status of AD patients (p. 1300, col. 2 to p. 1301, col. 1).  Dyjack teaches that 600 genes were 
In view of the teachings of Dyjack, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the method claimed in ‘675 to non-lesional skin samples since Dyjack teaches that the expression levels of particular target genes in non-lesional skin samples obtained by tape stripping reflect the disease status of AD patients.
Regarding present claim 3, the claims of ‘675 also include methods wherein the amount of cellular material collected by the adhesive patch is no more than 1 gram (see, e.g., claim 16 of ‘675).
Regarding present claim 5, the IL-13, IL-31 and TSLP genes are part of the Th2 pathway.
Regarding present claim 32, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have 
Regarding present claim 33, modification of the method claimed in ‘675 as set forth above, would have resulted in a method that does not comprise controlling for disease activity in individual disease lesions. 
Regarding present claim 35, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the method to subjects that are substantially free of lesions because this would have been useful for predicting the flare-up of AD in patients that currently have few or no lesions. 
Regarding present claims 36 and 37, the claims of ‘675 encompass methods wherein the gene expression levels are increased or decreased at least two fold relative to control levels.
It is noted that for the present application Applicant elected the combination of IL-13, IL-31 and TSLP, whereas in the ‘675 Application Applicant elected the single gene of IL-31.  However, the ‘675 application is a continuation of 16/874,473. As set forth in 804.01, the prohibition against double patenting is only applicable in divisional applications filed as a result of a restriction requirement: 
35 U.S.C. 121 authorizes the Director to restrict the claims in a patent application to a single invention when independent and distinct inventions are presented for examination. The third sentence of 35 U.S.C. 121 prohibits the use of a patent issuing on an application in which a requirement for restriction has been made, or on an application filed as a result of such a requirement, as a reference against any divisional application in a nonstatutory double patenting rejection, if the divisional application is filed before the issuance of the patent. The 35 U.S.C. 121 prohibition applies only where the Office has made a requirement for restriction. The prohibition does not apply where the divisional application was voluntarily filed by the applicant and not in response to an Office requirement for restriction. The U.S. Court of Appeals for the Federal Circuit has the protection of 35 U.S.C. 121 does not extend to all types of continuing applications, stating that "the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications." Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353, 1362, 86 USPQ2d 1001, 1007-1008 (Fed. Cir. 2008).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.13. Claims 1-6, 16-17, 21, 23, 25-30 and 32-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/214,675 (reference application) in view of Seibold et al (J Allergy Clin Immunol. 01 Feb 2017. Vol. 139. Issue 2, Supplement, Abstract 856, p. AB273).
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims and the claims of ‘675 are both inclusive of methods comprising obtaining a skin sample from a subject  by applying an adhesive patch to an area of the skin of the subject in a manner sufficient to adhere cellular material to the adhesive patch, wherein the cellular material comprises cells of the stratum corneum that comprise nucleic acids and removing the adhesive patch in a manner sufficient to retain the adhered cells to the adhesive patch; isolating nucleic acids from the skin sample; and detecting expression levels of the nucleic acids encoded by target genes, particularly wherein the target genes are IL-13, IL-31 and TSLP, and wherein the detection levels are indicative of the likelihood that the subject has atopic dermatitis.

However, when read in light of the specification of ‘675, it is clear that the area of the skin to which the adhesive patch is applied includes a non-lesional area of the skin.
Further, Seibold teaches methods for identifying RNAs upregulated or down-regulated in non-lesional skin samples obtained from patients having atopic dermatitis as compared to normal skin samples. Seibold analyzed non-lesional skin from AD patients and healthy controls using tape-stripping methods. It is reported that in AD subjects having a “immune-high” endotype that there is an increase in expression of type 2 cytokines CCL71, CCL22 and IL-13, as well as an increase in expression of IL4R, CSF1, CSF1R and FOXP3. 
In view of the teachings of Seibold, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the method claimed in ‘675 to non-lesional skin samples since Seibold teaches that the expression levels of particular target genes in non-lesional skin samples obtained by tape stripping reflect the disease status of AD patients, and particularly the occurrence persistent, non-lesional skin inflammation.
Regarding present claim 3, the claims of ‘675 also include methods wherein the amount of cellular material collected by the adhesive patch is no more than 1 gram (see, e.g., claim 16 of ‘675).
Regarding present claim 5, the IL-13, IL-31 and TSLP genes are part of the Th2 pathway.

Regarding present claim 33, modification of the method claimed in ‘675 as set forth above, would have resulted in a method that does not comprise controlling for disease activing in individual disease lesions. 
Regarding present claim 35, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the method to subjects that are substantially free of lesions because this would have been useful for predicting the flare-up of AD in patients that currently have few or no lesions. 
Regarding present claims 36 and 37, the claims of ‘675 encompass methods wherein the gene expression levels are increased or decreased at least two fold relative to control levels.
It is noted that for the present application, Applicant elected the combination of IL-13, IL-31 and TSLP, whereas in the ‘675 Application Applicant elected the single gene of IL-31.  However, the ‘675 application is a continuation of 16/874,473. As set forth in 804.01, the prohibition against double patenting is only applicable in divisional applications filed as a result of a restriction requirement: 
35 U.S.C. 121 authorizes the Director to restrict the claims in a patent application to a single invention when independent and distinct inventions are presented for examination. The third sentence of 35 U.S.C. 121 prohibits the use of a patent issuing on an application in which a requirement for restriction has been made, or on an the protection of 35 U.S.C. 121 does not extend to all types of continuing applications, stating that "the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications." Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353, 1362, 86 USPQ2d 1001, 1007-1008 (Fed. Cir. 2008).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
14. Claims 1-3, 16, 21, 27, and 32-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/214,695 (reference application) in view of Krueger et al (“Non-invasive gene expression analysis for psoriasis” Available via URL: <dermtech.com/wp-content/uploads/2017/03/Psoriasis.pdf> March 2017).  Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims and the claims of ‘695 are both inclusive of methods comprising obtaining a skin sample from a subject  by applying an adhesive patch to an area of the skin of the subject in a manner sufficient to adhere cellular material to the adhesive patch, wherein the cellular material comprises cells of the stratum corneum that comprise nucleic acids and removing the adhesive patch in a manner sufficient to retain the adhered cells to the adhesive patch; isolating nucleic acids from the skin sample; detecting expression levels of the nucleic acids encoded by target genes, and 
The claims of ‘695 differ from the present claims in that they do not specify that the skin region to which the adhesive patch is applied is a non-lesional area of the skin. 
However, when read in light of the specification of ‘695, it is clear that the area of the skin to which the adhesive patch is applied includes a non-lesional area of the skin.
Further, Krueger teaches methods for identifying genes differentially expressed in non-lesional skin (and lesional skin) of patients having psoriasis as compared to that in healthy normal skin using a TaqMan RT-PCR assay (see abstract and “Materials and Methods”). The method of Krueger comprises obtaining a skin sample from a subject having / suspected of having psoriasis by applying an adhesive patch to a non-lesional area of the skin of the subject in a manner sufficient to adhere cellular material to the adhesive patch, wherein the cellular material comprises cells that comprise nucleic acids and removing the adhesive patch in a manner sufficient to retain the adhered cells to the adhesive patch; isolating nucleic acids from the skin sample; and detecting expression levels of the nucleic acids encoded by at least two target genes by reverse transcribing the isolated nucleic acid using RT-PCR and contacting the amplified nucleic acids with TaqMan probes. Krueger provides a heatmap in Figure 3 comparing the expression level of 13 key genes from normal and psoriatic lesions and non-lesional (NL) skin samples of patients having psoriasis. In Figure 4, Krueger provides a heatmap of 13 genes from paired lesional and non-lesional samples and indicates that the expression analysis can be used to divide treatment naïve psoriatic patients into 2 
Krueger concludes that:
“The adhesive patch-based non-invasive biopsy device described reliably collects epidermal skin tissue samples from lesional and non-lesional skin of psoriasis patients in sufficient quantity and quality for molecular analysis. The gene expression analysis described is a robust assay for psoriasis and useful for disease monitoring, prediction of flare-ups and also potentially be able to differentiate between responders and nonresponders to aid physicians in their treatment decisions.”
In view of the teachings of Krueger, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the method claimed in ‘695 to non-lesional skin samples since Krueger teaches that differential gene expression also occurs in non-lesional areas of psoriatic skin and that this differential expression may be used in “disease monitoring, prediction of flare-ups and also potentially be able to differentiate between responders and nonresponders to aid physicians in their treatment decisions.”
Regarding present claim 3, the claims of ‘695 also include methods wherein the amount of cellular material collected by the adhesive patch is no more than 1 gram (see, e.g., claim 16 of ‘675).
Regarding present claim 32, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have not collected lesional samples because, again, Krueger teaches that expression levels of target genes in non-lesional samples can be used to predict risk that a subject has a 
Regarding present claim 33, modification of the method claimed in ‘695 as set forth above, would have resulted in a method that does not comprise controlling for disease activing in individual disease lesions. 
Regarding present claim 35, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the method to subjects that are substantially free of lesions because this would have been useful for predicting the flare-up of psoriasis in patients that currently have few or no lesions. 
Regarding present claims 36 and 37, the claims of ‘695 encompass methods wherein the gene expression levels are increased or decreased at least two fold relative to control levels.
It is noted that for the present application Applicant elected the species of AD, whereas in the ‘695 Application Applicant elected the species of psoriasis.  However, the presently rejected claims are generic to any inflammatory or autoimmune skin disease. Also, the ‘675 application is a continuation of 16/874,473. As set forth in 804.01, the prohibition against double patenting is only applicable in divisional applications filed as a result of a restriction requirement: 
35 U.S.C. 121 authorizes the Director to restrict the claims in a patent application to a single invention when independent and distinct inventions are presented for examination. The third sentence of 35 U.S.C. 121 prohibits the use of a patent issuing on an application in which a requirement for restriction has been made, or on an application filed as a result of such a requirement, as a reference against any divisional application in a nonstatutory double patenting rejection, if the divisional application is filed before the issuance of the patent. The 35 U.S.C. 121 prohibition applies only where the Office has made a requirement for restriction. The prohibition does not apply where the protection of 35 U.S.C. 121 does not extend to all types of continuing applications, stating that "the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications." Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353, 1362, 86 USPQ2d 1001, 1007-1008 (Fed. Cir. 2008).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
15. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 16, 21, 23, 27-28 and 32-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dyjack et al (J Allergy Clin Immunol. 06 Jan 2018. 141: 1298-13-9 and Supplemental Table 4).
Dyjack teaches methods for identifying RNAs upregulated or down-regulated in skin samples obtained from patients having atopic dermatitis as compared to normal skin samples (see abstract and p. 1299). Dyjack analyzed gene expression levels in skin samples from both lesional and non-lesional skin of AD patients and healthy controls using tape-stripping methods (p. 1299, col. 2). It is reported that expression levels of target genes in non-lesional skin samples obtained by tape stripping reflect the disease status of AD patients (p. 1300, col. 2 to p. 1301, col. 1 and figure 1A).  Dyjack states that “Nonlesional AD skin tape strip transcriptomes differ from skin biopsy transcriptomes and better assay the stratum corneum” (see legend of Figure 1). Dyjack identified 29 genes significantly upregulated genes in AD non-lesional tape strips that exhibited sufficient differences to separate patients with AD from healthy subjects” (p. 1302, col. 1 and p. 1305; see also Figure 2).  The 29 gene set included MMP9, MMP10, and CCDC80 (p. 1301 and Figure 2). Dyjack also identified a subgroup of AD subjects having an “type 2-high skin endotype”, which subjects had a unique gene expression profile in non-lesional skin samples obtained by skin tape-stripping including elevated expression of type 2 inflammatory signature genes IL13, IL4R and CCL22, which had a greater than two-fold change (p. 1303, col. 2 and p. 1307, col. 1, and abstract). 
Dyjack teaches that 29 genes were significantly upregulated in non-lesional skin adhesive tape samples from patients having AD, as compared to normal control samples, but does not specifically teach detecting AD or a flare-up or remission of AD in 
However, since Dyjack teaches that 29 genes were significantly upregulated in non-lesional adhesive tape skin samples of AD patients as compared to controls, one would have expected that the expression level was altered at least two-fold as compared to that in control, normal sample, particularly because Dyjack also identified a type 2 inflammatory gene signature in which the expression level of the genes, including the IL13, IL4R and CCL22 genes, had a significantly greater than two-fold change in expression in the non-lesional adhesive tape skin samples as compared to controls. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the method and results of Dyjack to a method for detecting AD by detecting at least a two-fold alteration in the expression of the genes identified as differentially expressed therein since this would have been an art recognized acceptable level of change in gene expression and this would have permitted the ordinary artisan to have accomplished the advantage of detecting subject’s having AD or at risk of a flare-up of AD.
Regarding claims 2 and 21, Dyjack teaches that the tape stripping method obtains cells from the stratum corneum (e.g., Figure 1; p. 1299, col. 1 and p1307, col. 2, which layer necessarily includes keratinocytes. 
Regarding claim 3, Dyjack does not teach the amount of cellular material obtained using the tape-stripping method. However, since the method was able to obtain sufficient RNA for the sequencing method employed therein but required 
Regarding claim 5, Dyjack teaches that the S100A7 gene is one of the genes differentially expressed in non-lesional AD samples as compared to healthy skin samples (Figure 2) and S100A7 is known to be a gene in the Th2 pathway. 
Regarding claim 23, the method of Dyjack is necessarily one wherein the genes are used in a gene classifier because the gene expression levels are used in the method of Dyjack to classify a sample as one that is from a subject likely to have AD.
Regarding claim 27, Dyjack teaches a 29 gene panel that is differentially expressed in non-lesional adhesive tape skin samples from AD patients as compared to healthy, control samples, but does not teach determining the expression level of no more than six genes. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified of Dyjack so as to have identified a subset of genes that were the most highly differentially expressed or had the best correlation with subtypes of AD in order to have simplified and provided a more cost-effective method for detecting AD or predicting the flare-up of AD. 
Regarding present claim 32, the method of Dyjack also includes sampling lesional skin. However, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have not collected lesional skin samples because Dyjack teaches that expression levels of target genes in non-lesional samples can be used to predict risk that a subject has AD and thereby it would 
Regarding claim 33, the method of Dyjack does not require controlling for disease activity in individual disease lesions. 
Regarding claim 34, Dyjack teaches comparing the gene expression level in the target gene in the skin sample from the patient to that in a sample of normal skin from a healthy control subject (e.g., Figure 2 and p. 1300).
Regarding claim 35, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the method to subjects that are substantially free of lesions because this would have been useful for predicting the flare-up of AD in patients that currently have few or no lesions. 
16. Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dyjack et al (J Allergy Clin Immunol. 06 Jan 2018. 141: 1298-13-9 and Supplemental Table 4) in view of Yao et al (DermTech web site, March 2017, available via URL: <dermtech.com/wp-content/uploads/2017/03/Skin-Biopsy-Device-1 .pdf>; cited in the IDS).
This rejection applies to claim 3 to the extent that Applicant may assert that Dyjack does not teach that the adhesive patch sampling method collects no more than about 1 gram of cellular material.
The teachings of Dyjack are presented above. Dyjack does not specify the total amount of cells / tissues collected from the adhesive patch and thereby does not specify that the adhesive patch sampling method collects no more than 1 gram of cellular material.

	In view of the teachings of Yao, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed the method of Dyjack using the particular DermTech adhesive patch skin collection device of Yao to collect the samples comprising cellular material from the stratum corneum, and thereby to have collected less than about 1 mg of cellular skin material  since Yao teaches that this adhesive patch and quantity of cellular skin biomass provides an effective means for assaying for mRNA levels in gene expression assays of dermatology conditions.	 
17. Claims 1-5, 16, 21, 23, 27-28 and 32-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seibold et al (J Allergy Clin Immunol. 01 Feb 2017. Vol. 139. Issue 2, Supplement, Abstract 856, p. AB273) in view of Benson et al (PGPUB 2007/0202540; cited in the IDS).
Seibold teaches methods for identifying RNAs upregulated or down-regulated in skin samples obtained from patients having atopic dermatitis as compared to normal skin samples. Seibold analyzed non-lesional skin from AD patients and healthy controls using tape-stripping methods. It is reported that in AD subjects having a “immune-high” endotype that there is an increase in expression of type 2 cytokines CCL71, CCL22 and IL-13, as well as an increase in expression of IL4R, CSF1, CSF1R and FOXP3. 

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the method and results of Seibold to a method for detecting the immune-high endotype of AD by detecting at least a two-fold alteration in the expression of the genes identified as differentially expressed therein since this would have been an art recognized acceptable level of change in gene expression and this would have permitted the ordinary artisan to have accomplished the advantage of detecting subject’s having AD or at risk of a flare-up of AD.
Further, Seibold does not specify that the adhesive sampling method obtains cells of the stratum corneum and does not teach the amount of cellular material obtained using the tape-stripping method. However, the method of Seibold using tape stripping is considered to remove the cells of the outer layer of skin, which would necessarily include cells of the stratum corneum and particularly keratinocytes and obtains sufficient amounts of cellular material to assay for gene expression. 
Further,  Benson teaches a method comprising: collecting a tissue sample comprising cellular material from a lesional and/or non-lesional (unaffected / normal) area of skin from a subject suspected of having atopic dermatitis using an adhesive patch sampling of cellular material from the stratum corneum that adhere onto an adhesive material on the adhesive patch, wherein the cellular material comprises 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Seibold so as to have used the adhesive tape method of Benson to collect the nucleic acid sample because Benson teaches that this is an effective method for non-invasively collecting sufficient quantities of RNA whose quantity can be measured using nucleic acid probes.
Further, such a modification of the method of Seibold would have necessarily resulted in a method wherein the skin sample is obtained by applying an adhesive patch to a skin region of a subject in a manner sufficient to adhere cells from the stratum corneum to the adhesive patch, and removing the adhesive patch from the skin region in a manner sufficient to retain the adhered cells to the adhesive patch. 
Regarding claim 5, Seibold teaches that the IL13 gene is one of the genes differentially expressed in non-lesional AD samples as compared to healthy skin samples and IL13 is known to be a gene in the Th2 pathway. 
Regarding claim 23, the method of Seibold is necessarily one wherein the genes are used in a gene classifier because the gene expression levels are used in the method of Seibold to classify a sample as one that is from a subject likely to have AD.
Regarding claim 27, Seibold identified 337 genes differentially expressed in AD “immune-high” endotype group and specifically identified 3 type 2 cytokines (CCL17, 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified of Seibold so as to have identified a subset of genes that were the most highly differentially expressed or had the best correlation with subtypes of AD in order to have simplified and provided a more cost-effective method for detecting AD subjects with high non-lesional skin inflammation or predicting the flare-up of AD. 
Regarding present claim 32, Seibold teaches only sampling non-lesional skin and healthy skin and does not teach sampling lesional skin. 
Regarding claim 33, the method of Seibold does not require controlling for disease activity in individual disease lesions. 
Regarding claim 34, Seibold teaches comparing the gene expression level in the target gene in the skin sample from the patient to that in a sample of normal skin from a healthy control subject.
Regarding claim 35, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the method of Seibold to subjects that are substantially free of lesions because this would have been useful for predicting the flare-up of AD in patients that currently have few or no lesions. 
18.  Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seibold et al (J Allergy Clin Immunol. 01 Feb 2017. Vol. 139. Issue 2, Supplement, Abstract 856, p. AB273) in view of Benson et al (PGPUB 2007/0202540; cited in the IDS) and further in view of Yao et al (DermTech web site, March 2017, available via URL: <dermtech.com/wp-content/uploads/2017/03/Skin-Biopsy-Device-1 .pdf>; cited in the IDS).
This rejection applies to claim 3 to the extent that Applicant may assert that Seibold does not teach that the adhesive patch sampling method collects no more than about 1 gram of cellular material.
The teachings of Seibold and Benson are presented above. Seibold does not specify the total amount of cells / tissues collected from the adhesive patch and thereby does not specify that the adhesive patch sampling method collects no more than 1 gram of cellular material.
However, Yao teaches an DermTech adhesive patch skin collection device used to remove samples comprising cells of the stratum corneum. It is disclosed that the adhesive patch kit (4 patches) removes a total of about 1 mg skin biomass that can then be used to effectively assay for mRNA levels of particular nucleic acids.
	In view of the teachings of Yao, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed the method of Seibold using the particular DermTech adhesive patch skin collection device of Yao to collect the samples comprising cellular material from the stratum corneum, and thereby to have collected less than about 1 mg of cellular skin material  since Yao teaches that this adhesive patch and quantity of cellular skin biomass provides an effective means for assaying for mRNA levels in gene expression assays of dermatology conditions.	 
Claims 1-4, 16, 21, 23, 28, 32-35 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (J Allergy Clin Immunol. Feb 2015. Vol. 135, Issue 2, Supplement AB261) in view of Benson et al (PGPUB 2007/0202540; cited in the IDS).
Kim teaches methods for identifying RNAs upregulated or down-regulated in skin samples obtained from patients having atopic dermatitis as compared to normal skin samples. Kim analyzed lesional and non-lesional skin from AD patients and healthy controls using tape-stripping methods. It is reported that the LOR gene was significantly decreased in non-lesional AD skin compared to normal skin, and was also significantly decreased in lesional skin as compared to normal skin. Further, the TSLP gene was significantly increased in lesional AD skin as compared to normal skin and non-lesional AD skin and the FLG gene was significantly decreased in lesional AD skin as compared to normal skin. Kim teaches that this is a non-invasive method for evaluating the skin of patients. 
While Kim teaches detecting a decrease in expression of the LOR gene in non-lesional skin samples of AD patients obtained by adhesive tape stripping, as compared to normal control samples, Kim does not specifically teach detecting AD in a subject by detecting a decrease in expression levels of at least two-fold as compared to a control.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the method and results of Kim to a method for detecting AD in a subject by detecting at least a two-fold alteration in the expression of the LOR gene since this would have been an art recognized acceptable significant level of change in gene expression and this would have permitted 
Further, Kim does not specify that the adhesive sampling method obtains cells of the stratum corneum and does not teach the amount of cellular material obtained using the tape-stripping method. However, the method of Kim using tape stripping is considered to remove the cells of the outer layer of skin, which would necessarily include cells of the stratum corneum and particularly keratinocytes and obtains sufficient amounts of cellular material to assay for gene expression. 
Further,  Benson teaches a method comprising: collecting a tissue sample comprising cellular material from a lesional and/or non-lesional (unaffected / normal) area of skin from a subject suspected of having atopic dermatitis using an adhesive patch sampling of cellular material from the stratum corneum that adhere onto an adhesive material on the adhesive patch, wherein the cellular material comprises nucleic acids; isolating nucleic acids from the tissue sample (e.g., para [0048]); and assaying the isolated nucleic acids to determine expression levels of the isolated nucleic acids (para [0009-0014], [0030], [0038], [0061], [0135], [0137], [0212] and [0244-0247]). Benson teaches that the adhesive tape / patch method disclosed therein collects approximately 1 ng of RNA (e.g., para 0186]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kim so as to have used the adhesive tape method of Benson to collect the nucleic acid sample because Benson teaches that this is an effective method for non-invasively collecting sufficient quantities of RNA whose quantity can be measured using nucleic acid probes.

Regarding claim 23, the method of Kim is necessarily one wherein the genes are used in a gene classifier because the gene expression levels are used in the method of Kim to classify a sample as one that is from a subject likely to have AD.
Regarding claim 32, the method of Kim also includes sampling lesional skin. However, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have not collected lesional skin samples because Kim teaches that expression level of the LOR target gene in non-lesional samples can be used to predict risk that a subject has AD and thereby it would not have been necessary to have also assayed for gene expression levels in lesional skin. 
Regarding claim 33, the method of Kim does not require controlling for disease activity in individual disease lesions. 
Regarding claim 34, Kim teaches comparing the gene expression level in the target gene in the skin sample from the patient to that in a sample of normal skin from a healthy control subject.
Regarding claim 35, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the method of Kim to subjects that are substantially free of lesions because this would have . 
20. Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (J Allergy Clin Immunol. Feb 2015. Vol. 135, Issue 2, Supplement AB261) in view of Benson et al (PGPUB 2007/0202540; cited in the IDS) and further in view of Yao et al (DermTech web site, March 2017, available via URL: <dermtech.com/wp-content/uploads/2017/03/Skin-Biopsy-Device-1 .pdf>; cited in the IDS).
This rejection applies to claim 3 to the extent that Applicant may assert that Kim  does not teach that the adhesive patch sampling method collects no more than about 1 gram of cellular material.
The teachings of Kim and Benson are presented above. Kim does not specify the total amount of cells / tissues collected from the adhesive patch and thereby does not specify that the adhesive patch sampling method collects no more than 1 gram of cellular material.
However, Yao teaches an DermTech adhesive patch skin collection device used to remove samples comprising cells of the stratum corneum. It is disclosed that the adhesive patch kit (4 patches) removes a total of about 1 mg skin biomass that can then be used to effectively assay for mRNA levels of particular nucleic acids.
	In view of the teachings of Yao, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed the method of Kim using the particular DermTech adhesive patch skin collection device of Yao to collect the samples comprising cellular material from the stratum corneum, and thereby to have collected less than about 1 mg of cellular skin material  since Yao teaches that this adhesive patch and quantity of cellular skin biomass provides an .	 
21. Claims 1-3, 16, 21, 27, and 32-37 are ejected under 35 U.S.C. 103 as being unpatentable over  Krueger et al (“Non-invasive gene expression analysis for psoriasis” Available via URL: <dermtech.com/wp-content/uploads/2017/03/Psoriasis.pdf> March 2017) in view of Benson et al (PGPUB 2007/0202540; cited in the IDS).  
Krueger teaches methods for identifying genes differentially expressed in non-lesional skin (and lesional skin) of patients having psoriasis as compared to that in healthy normal skin using a TaqMan RT-PCR assay (see abstract and “Materials and Methods”). The method of Krueger comprises obtaining a skin sample from a subject having / suspected of having psoriasis by applying an adhesive patch to a non-lesional area of the skin of the subject in a manner sufficient to adhere cellular material to the adhesive patch, wherein the cellular material comprises cells that comprise nucleic acids and removing the adhesive patch in a manner sufficient to retain the adhered cells to the adhesive patch; isolating nucleic acids from the skin sample; and detecting expression levels of the nucleic acids encoded by at least two target genes by reverse transcribing the isolated nucleic acid using RT-PCR and contacting the amplified nucleic acids with TaqMan probes. Krueger provides a heatmap in Figure 3 comparing the expression level of 13 key genes from normal and psoriatic lesions and non-lesional (NL) skin samples of patients having psoriasis. In Figure 4, Krueger provides a heatmap of 13 genes from paired lesional and non-lesional samples and indicates that the expression analysis can be used to divide treatment naïve psoriatic patients into 2 
Krueger concludes that:
“The adhesive patch-based non-invasive biopsy device described reliably collects epidermal skin tissue samples from lesional and non-lesional skin of psoriasis patients in sufficient quantity and quality for molecular analysis. The gene expression analysis described is a robust assay for psoriasis and useful for disease monitoring, prediction of flare-ups and also potentially be able to differentiate between responders and nonresponders to aid physicians in their treatment decisions.”
Accordingly, Krueger teaches methods for preparing nucleic acids from a skin sample useful for detecting gene expression levels of at least two target genes up-regulated or down-regulated in a subject suspected of having psoriasis comprising: isolating nucleic acids from a skin sample of the subject obtained by applying an adhesive patch to an area of the skin of the subject in a manner sufficient to adhere cellular material to the adhesive patch, wherein the cellular material comprises cells that comprise nucleic acids and removing the adhesive patch in a manner sufficient to retain the adhered cells to the adhesive patch; and detecting expression levels of the nucleic acids encoded by at least two target genes by contacting the isolated nucleic acids with a probe that recognizes the nucleic acids expressed by the at least two genes up-regulated in psoriasis and detecting binding of the probes to the nucleic acids.
While Krueger teaches that there was a relative increase in the level of IL-17C, IL-26, IL-22, IL-17A, IL-17F, TNFα, and IL-6, in non-lesional skin samples of AD patients obtained by adhesive tape stripping, Krueger does not specifically teach detecting AD in 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the method and results of Krueger to a method for detecting AD in a subject by detecting at least a two-fold alteration in the expression of the target genes since this would have been an art recognized acceptable significant level of change in gene expression and this would have permitted the ordinary artisan to have accomplished the advantage of effectively detecting a subject’s risk of having AD.
Regarding the recitation that the skin sample comprises cells from the stratum corneum, since the adhesive patch collects skin cells on the outer layer of the skin, in the absence of evidence to the contrary, the method of Krueger is considered to collect cells from the stratum corneum and particularly keratinocytes.
Further, Benson teaches a method comprising: collecting a tissue sample comprising cellular material from a lesional and/or non-lesional (unaffected / normal) area of skin from a subject suspected of having atopic dermatitis using an adhesive patch sampling of cellular material from the stratum corneum that adhere onto an adhesive material on the adhesive patch, wherein the cellular material comprises nucleic acids; isolating nucleic acids from the tissue sample (e.g., para [0048]); and assaying the isolated nucleic acids to determine expression levels of the isolated nucleic acids (para [0009-0014], [0030], [0038], [0061], [0135], [0137], [0212] and [0244-0247]). Benson teaches that the adhesive tape / patch method disclosed therein collects approximately 1 ng of RNA (e.g., para 0186]). 

Such a modification of the method of Krueger would have necessarily resulted in a method wherein the skin sample is obtained by applying an adhesive patch to a skin region of a subject in a manner sufficient to adhere cells from the stratum corneum to the adhesive patch, and removing the adhesive patch from the skin region in a manner sufficient to retain the adhered cells to the adhesive patch. 
Regarding claim 27, Krueger does not specifically teach determining the expression level of two to no more than six genes. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified of Krueger so as to have identified a subset of genes that were the most highly differentially expressed or had the best correlation with psoriasis, including two to six genes, in order to have provided a simplified and cost-effective method for detecting subjects at risk of psoriasis. 
Regarding claim 32, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have not collected lesional samples because, again, Krueger teaches that expression levels of target genes in non-lesional samples can be used to predict risk that a subject has a psoriasis flare-up, or can be used to monitor disease activity and select responders to targeted treatments. 

Regarding claim 34, Krueger teaches comparing the level of expression of the at least two target genes to that in a healthy control sample (e.g., Figures 2 and 3).
Regarding claim 35, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the method of Krueger to subjects that are substantially free of lesions because this would have been useful for predicting the flare-up of psoriasis in patients that currently have few or no lesions. 22. Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krueger et al (“Non-invasive gene expression analysis for psoriasis” Available via URL: <dermtech.com/wp-content/uploads/2017/03/Psoriasis.pdf> March 2017) in view of Benson et al (PGPUB 2007/0202540; cited in the IDS) and further in view of Yao et al (DermTech web site, March 2017, available via URL: <dermtech.com/wp-content/uploads/2017/03/Skin-Biopsy-Device-1 .pdf>; cited in the IDS).
This rejection applies to claim 3 to the extent that Applicant may assert that Krueger does not teach that the adhesive patch sampling method collects no more than about 1 gram of cellular material.
The teachings of Krueger and Benson are presented above. Krueger does not specify the total amount of cells / tissues collected from the adhesive patch and thereby does not specify that the adhesive patch sampling method collects no more than 1 gram of cellular material.

In view of the teachings of Yao, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed the method of Krueger using the particular DermTech adhesive patch skin collection device of Yao to collect the samples comprising cellular material from the stratum corneum, and thereby to have collected less than about 1 mg of cellular skin material  since Yao teaches that this adhesive patch and quantity of cellular skin biomass provides an effective means for assaying for mRNA levels in gene expression assays of dermatology conditions.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634